Citation Nr: 0028850	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-10 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1955 and from March 1956 to November 1972.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for hearing loss.  A personal hearing at the RO was held in 
September 1997.  


FINDINGS OF FACT

1.  An unappealed RO decision in April 1973 denied a claim of 
service connection for hearing loss.

2.  The evidence received since the April 1973 RO decision is 
cumulative or redundant of evidence previously considered, or 
it does not bear directly and substantially upon the matter 
under consideration, or by itself or in connection with the 
evidence previously assembled it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final April 1973 RO decision, and thus the claim for 
service connection for hearing loss is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1952 to December 1955 and from March 1956 to November 1972.  

A review of the service medical records from the veteran's 
first period of service reveals that on enlistment 
examination in February 1952, chronic left otitis externa was 
noted.  Hearing by voice testing reportedly was 15/15 
(normal) in both ears, although the veteran's physical 
profile (PULHES) included H-3 (indicating hearing loss).  The 
veteran was treated on several occasions for otitis externa 
in both ears during this period.  On separation examination 
in December 1955, chronic, bilateral otitis media with slight 
purulent drainage was reported.  Whispered voice testing 
revealed 12/15, bilaterally.  His hearing was 15/15 on spoken 
voice testing, in both ears.  Audiometric testing revealed 
some elevated decibel thresholds (after converting reported 
ASA results to ISO results).  The veteran's physical profile 
included H-2 (decreased hearing).  

On reenlistment examination for his second period of service 
in February 1956, chronic suppurative otitis media was shown.  
It was noted that such was not considered disqualifying in 
view of the fact that he was reenlisting within 90 days and 
did not receive a medical discharge.  The examiner noted that 
he still needed a waiver before enlistment.  Hearing was 
15/15 (normal) by voice testing.  His physical profile 
included H-3 (impaired hearing).  A May 1957 audiogram showed 
some elevated decibel thresholds in both ears; an H-3 profile 
was continued; and it was noted that he should avoid exposure 
to loud noise.  Medical records from this period show that he 
was treated for chronic otitis.  Periodic examinations 
conducted in January 1959 and March 1965 reflected that his 
ears were clinically normal.  Voice testing and audiometric 
testing showed normal hearing.  

Service audiometric testing conducted in January 1968 
reflected pure tone decibel thresholds were recorded at 500, 
1000, 2000, and 4000 hertz as 10, 15, 25, and 45 decibels, 
respectively, in the right ear; and 15, 10, 5, and 30 
decibels, respectively, in the left ear.  It was noted that 
the veteran gave a history of noise exposure in the past with 
no particular difficulty with hearing.  It was recommended 
that the veteran should avoid acoustic trauma and if exposed 
to such, he should wear protective ear devices.  His physical 
profile included H-2 (decreased hearing acuity).  

A physical evaluation board examination conducted in May 1972 
revealed that the veteran's ears were clinically normal.  
Audiometric testing showed pure tone decibel thresholds 
recorded at 500, 1000, 2000, and 4000 hertz as 5, 10, 20, and 
25 decibels, respectively, in the right ear; and 10, 10, 15, 
and 30 decibels, respectively, in the left ear.  His physical 
profile included H-1 (normal hearing).  He was medically 
discharged from service in November 1972 due to a heart 
condition.  

In January 1973, the veteran filed his original claim for 
service connection for hearing loss.  

On a VA ear examination in March 1973, It was noted that the 
veteran reported that he was on the firing range during 
military service and had a history of hearing loss.  Ear 
examination revealed normal drums and external canals.  An 
audiometric test was recommended.  VA audiometric testing in 
March 1973 revealed pure tone thresholds in the right ear of 
-15, -10, -5, and 20 decibels at 500, 1000, 2000, and 4000 
hertz, respectively.  Pure tone thresholds in the left ear 
were -10, -10, 0, and 20 decibels at the same frequencies.  
Speech recognition scores were 98 percent in the right ear 
and 96 percent in the left ear. 

In an April 1973 decision, the RO denied the veteran's claim 
for service connection for hearing loss.  It was noted that 
hearing loss was not found on the last examination.  The 
veteran was notified by correspondence dated April 1973 and 
did not appeal the determination.  Evidence submitted since 
then is summarized below.   

In February 1996, the veteran applied to reopen his claim for 
service connection for hearing loss.

A private audiological evaluation conducted in February 1996 
revealed pure tone thresholds in the right ear of 25, 40, 45, 
60, and 75 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 40, 
45, 55, 65, and 70 decibels at the same frequencies.  It was 
noted that the veteran had mild sloping to severe 
sensorineural hearing loss, bilaterally.  Word recognition 
was fair in both ears.  

An April 1996 audiological evaluation by the service 
department (the veteran was seen as a military retiree) 
revealed that he gave a history of difficulty hearing others 
for 3 1/2 months and of having had noise exposure.  Audiometric 
testing showed pure tone thresholds in the right ear of 45, 
50, 50, 55, and 60 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  Pure tone thresholds in the left 
ear were 55, 55, 55, 55, and 60 decibels at the same 
frequencies.  The diagnostic assessment was flat moderate 
sensorineural hearing loss, bilaterally.  Hearing aids were 
recommended.

Private audiometric testing conducted in June 1996, for 
hearing aids, showed decibel thresholds in the right ear of 
45, 50, 50, 55, and 60 at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Pure tone thresholds in the left ear 
were 55, 55, 55, 55, and 60 decibels at the same frequencies.  

During a September 1997 RO hearing, the veteran testified 
that a hearing problem was shown on reenlistment examination 
for his second period of service.  He indicated that his 
physical profile at that time included a permanent H-3 due to 
impaired hearing; however, such was removed, with his 
approval, in order for him to perform his military duties in 
Korea.  The veteran related that he was exposed to loud 
noises in Vietnam and at firing ranges while training 
recruits.  He said that he had some difficulty with hearing 
in 1972 after his discharge from active duty, but was not 
diagnosed with a serious hearing impairment until 1996.  




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for organic diseases of the nervous system, 
including sensorineural hearing loss, will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The claim for service connection for bilateral hearing loss 
was denied by the RO in April 1973.  The veteran did not 
appeal that decision, and it is considered to be final, with 
the exception that the claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the April 1973 RO 
decision, which would permit the reopening of the claim for 
service connection for bilateral hearing loss.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).  

When the RO denied service connection for hearing loss in 
April 1973, it considered service medical records from the 
veteran's periods of active service.  Some of the service 
records showed diminished hearing, but no hearing loss was 
found by audiometric examination in 1972 just before the 
veteran's retirement from service.  The RO also considered 
the 1973 VA audiological evaluation which showed normal 
hearing.  At the time of the April 1973 RO decision, there 
was no medical evidence of a current hearing loss disability 
and no medical evidence linking such with the veteran's 
military service.  

Evidence submitted since the April 1973 RO decision includes 
medical records from 1996, more than 20 years after service, 
which show that the veteran has current hearing loss under 
the standards of 38 C.F.R. § 3.385.  However, such medical 
records do not link the veteran's current hearing loss to 
service, and medical evidence of linkage is a requirement of 
service connection.  While the additional evidence is new, it 
is not material evidence since it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

Since the 1973 RO decision, the veteran has offered hearing 
testimony, to the effect that he has hearing loss due to 
exposure to noise during military service.  The veteran's 
assertions are not new as they are cumulative of his 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  Moreover, as a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  His statements on such 
matters are not material evidence to reopen the claim, as 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

The Board concludes that new and material evidence has not 
been submitted since the April 1973 RO decision which denied 
service connection for hearing loss.  Thus, the claim has not 
been reopened, and the April 1973 RO decision remains final.  


ORDER

The application to reopen the claim of service connection for 
hearing loss is denied.  



		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

